UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-13792 Systemax Inc. (Exact name of registrant as specified in its charter) Delaware 11-3262067 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11 Harbor Park Drive Port Washington, New York 11050 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (516) 608-7000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act)Yes oNo x The number of shares outstanding of the registrant’s Common Stock as of October 31, 2012 was 36,544,972. TABLE OF CONTENTS Available Information PartI Financial Information Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PartII Other Information Item 1. Legal Proceedings 23 Item 6. Exhibits 24 Signatures 25 2 Table of Contents Available Information We maintain an internet web site at www.systemax.com. We file reports with the Securities and Exchange Commission (“SEC”) and make available free of charge on or through this website our annual reports on Form10-K, quarterly reports on Form10-Q and current reports on Form8-K, including all amendments to those reports.These are available as soon as is reasonably practicable after they are filed with the SEC.All reports mentioned above are also available from the SEC’s website (www.sec.gov). The information on our website is not part of this or any other report we file with, or furnish to, the SEC. Our Board of Directors has adopted the following corporate governance documents with respect to the Company (the “Corporate Governance Documents”): · Corporate Ethics Policy for officers, directors and employees · Charter for the Audit Committee of the Board of Directors · Charter for the Compensation Committee of the Board of Directors · Charter for the Nominating/Corporate Governance Committee of the Board of Directors · Corporate Governance Guidelines and Principles In accordance with the corporate governance rulesof the New York Stock Exchange, each of the Corporate Governance Documents is available on our Company web site, www.systemax.com. 3 Table of Contents PARTI - FINANCIAL INFORMATION Item 1.Financial Statements Systemax Inc. Condensed Consolidated Balance Sheets (In thousands) September 30, December31, (Unaudited) ASSETS: Current assets: Cash $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant and equipment, net Deferred income taxes Goodwill and intangibles Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY: Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred income taxes Current portion of long-term debt Total current liabilities Long-term debt Deferred income taxes Other liabilities Total liabilities Commitments and contingencies - - Shareholders’ equity: Preferred stock - - Common stock Additional paid-in capital Treasury stock ) ) Retained earnings Accumulated other comprehensive gain (loss) 6 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements. 4 Table of Contents Systemax Inc. Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) Three Months Ended Nine Months Ended September30, September30, Net sales $ Cost of sales Gross profit Selling, general& administrative expenses Special charges (gains), net ) Operating income (loss) from continuing operations ) Foreign currency exchange loss (gain) ) 39 Interest and other income, net ) (267 ) ) (1,024 ) Interest expense Income (loss) from continuing operations before income taxes ) Provision for (benefit from) income taxes ) ) Income from continuing operations Income (loss) from discontinued operations, net of tax 40 ) ) ) Net income $ Income from continuing operations per common share: Basic $ Diluted $ Net income per common share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted See Notes to Condensed Consolidated Financial Statements. 5 Table of Contents Systemax Inc. Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (In thousands) Three Months Ended Nine Months Ended September30, September30, Net income $ Other comprehensive income (loss): Foreign currency translation ) ) Total comprehensive income $ 6 Table of Contents Systemax Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) NineMonthsEnded September 30 Cash flows from operating activities: Income from continuing operations $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Benefit from deferred income taxes ) ) Provision for returns and doubtful accounts Compensation expense related to equity compensation plans Return of common stock - ) Excess tax benefit from exercises of stock options ) ) Loss on dispositions and abandonment 43 72 Changes in operating assets and liabilities: Accounts receivable ) Inventories Prepaid expenses and other current assets ) ) Accounts payable, accrued expenses and other current liabilities ) ) Net cash provided by operating activities from continuing operations Net cash used in operating activities from discontinued operations ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Proceeds from disposals of property, plant and equipment 93 25 Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on credit facility and short term debt - Repayments of borrowings on credit facility and short term debt - ) Repayments of capital lease obligations ) ) Proceeds from issuance of common stock Proceeds from recovery zone bond - Excess tax benefit from exercises of stock options Net cash used in financing activities from continuing operations ) ) Net cash used in financing activities from discontinued operations - ) Net cash used in financing activities ) ) Effects of exchange rates on cash ) Net increase in cash Cash – beginning of period Cash – end of period $ $ Supplemental disclosures of non-cash investing and financing activities: Acquisitions of equipment through capital leases $ $ See Notes to Condensed Consolidated Financial Statements. 7 Table of Contents Systemax Inc. Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) (In thousands) Common Stock Accumulated Number of Shares Outstanding Amount Additional Paid-in Capital Treasury Stock, At Cost Retained Earnings Other Comprehensive Income (Loss) Balances, January1, 2012 $ $ $ ) $ $ ) Stock-based compensation expense Issuance of restricted stock 27 ) Exercise of stock options ) Surrender of fully vested options ) Income tax benefit on stock-based compensation Change in cumulative translation adjustment Net income Balances, September 30, 2012 $ $ $ ) $ $ 6 See Notes to Condensed Consolidated Financial Statements. 8 Table of Contents Systemax Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The accompanying condensed consolidated financial statements of the Company and its wholly-owned subsidiaries are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the rulesand regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America are not required in these interim financial statements and have been condensed or omitted. All significant intercompany accounts and transactions have been eliminated in consolidation. Certain prior year amounts have been reclassified to conform to current year presentation. We announced plans to exit the Software Solutions segment during the second quarter of 2009. As a result of the third party business activities of Software Solutions ending during the second quarter of 2012, all current and prior period results for this segment are now included in discontinued operations. Balance sheet amounts reflecting this change are not shown due to their immateriality. In the third quarter of 2012, the Company reversed valuation allowances of approximately $15.1 million related to the deferred tax assets of the Company’s subsidiary in France. Demonstrated and projected profitable results in the subsidiary’s operations caused the valuation allowances to be deemed no longer necessary. The reversal of the valuation allowances positively impacted diluted earnings per share by $0.41. In the opinion of management, the accompanying condensed consolidated financial statements contain all normal and recurring adjustments necessary to present fairly the financial position of the Company as of September 30, 2012 and the results of operations for the three and nine month periods ended September 30, 2012 and 2011, statements of comprehensive income for the three and nine month periods ended September 30, 2012 and 2011, cash flows for the nine month periods ended September 30, 2012 and 2011 and changes in shareholders’ equity for the nine month period ended September 30, 2012. The December31, 2011 condensed consolidated balance sheet has been derived from the audited consolidated financial statements included in the Company’s Annual Report on Form10-K for the fiscal year ended December31, 2011. These condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements as of December31, 2011 and for the year then ended included in the Company’s Annual Report on Form10-K for the fiscal year ended December31, 2011.The results for the three and nine months ended September 30, 2012 are not necessarily indicative of the results for the entire year. Systemax manages its business and reports using a 52-53 week fiscal year that ends at midnight on the Saturday closest to December31. For clarity of presentation herein, fiscal years and quarters are referred to as if they ended on the traditional calendar month.The actual fiscal third quarter ended on September 29, 2012.The third quarters of both 2012 and 2011 included 13 weeks and the first nine months of both 2012 and 2011 included 39 weeks. 2. Net Income per Common Share Net income per common share - basic was calculated based upon the weighted average number of common shares outstanding during the respective periods presented using the two class method of computing earnings per share. The two class method was used as the Company has outstanding restricted stock with rights to dividend participation for unvested shares.Net income per common share - diluted was calculated based upon the weighted average number of common shares outstanding and included the equivalent shares for dilutive options and restricted stock awards outstanding during the respective periods, including unvested options. The dilutive effect of outstanding options and restricted stock issued by the Company is reflected in net income per share - diluted using the treasury stock method. Under the treasury stock method, options will only have a dilutive effect when the average market price of common stock during the period exceeds the exercise price of the options. The weighted average number of stock options outstanding included in the computation of diluted earnings per share was 0.04 million and 0.2 million shares for the three months ended September 30, 2012 and 2011, respectively, and 0.1 million and 0.3 million shares for the nine months ended September 30, 2012 and 2011, respectively. The weighted average number of restricted stock awards included in the computation of diluted earnings per share was 0.09 million and 0.04 million shares for the three months ended September 30, 2012 and 2011, respectively, and 0.1 million and 0.2 million shares for the nine months ended September 30, 2012 and 2011, respectively. The weighted average number of stock options outstanding excluded from the computation of diluted earnings per share was 1.5 million and 0.7 million shares for the three months ended September 30, 2012 and 2011, respectively, and 1.0 million and 0.7 million shares for the nine months ended September 30, 2012 and 2011, respectively, due to their antidilutive effect. The weighted average number of restricted awards outstanding excluded from the computation of diluted earnings per share was 0.1 million and 0 million shares for the three months ended September 30, 2012 and 2011, respectively, and 0 million shares for the nine months ended September 30, 2012 and 2011, respectively, due to their antidilutive effect. 9 Table of Contents 3. Credit Facilities and Long-Term Debt The Company maintains a $125.0 million (which may be increased to $200.0 million, subject to certain conditions) secured revolving credit agreement with a group of financial institutions which provides for borrowings in the United States. The credit facility has a five year term and expires in October 2015. Availability is subject to a borrowing base formula that takes into account eligible receivables and eligible inventory. Borrowings are secured by substantially all of the Company’s assets, including accounts receivable, inventory and certain other assets, subject to limited exceptions. The credit agreement contains certain operating, financial and other covenants, including limits on annual levels of capital expenditures, availability tests related to payments of dividends and stock repurchases and fixed charge coverage tests related to acquisitions. The borrowings under the agreement are subject to borrowing base limitations of up to 85% of eligible accounts receivable and up to 40% of qualified inventories. The interest rate under this facility is computed at applicable market rates based on LIBOR or the Prime Rate, plus an applicable margin. The revolving credit agreement requires that a minimum level of availability be maintained. If such availability is not maintained, the Company will be required to maintain a fixed charge coverage ratio (as defined).The applicable margin varies based on borrowing base availability. As of September 30, 2012, eligible collateral under the agreement was $119.6 million, total availability was $113.6 million, total outstanding letters of credit were $6.0 million and there were no outstanding advances. The Company was in compliance with all of the covenants under this facility as of September 30, 2012. The Company’s Inmac-WStore subsidiary maintained a secured revolving credit agreement with a financial institution in France which was secured by Inmac-WStore accounts receivable balances. Available amounts for borrowing under this facility included all accounts receivable balances not over 60 days past due reduced by the greater of €4.0 million or 10% of the eligible accounts receivable. This credit facility was terminated by the Company on June 9, 2012. The Company (through a subsidiary) has an outstanding Bond financing with the Development Authority of Jefferson, Georgia (the “Authority”).The Bonds were issued by the Authority and purchased by GE Government Finance Inc., and mature on October 1, 2018.The proceeds from the Bond were used to finance capital equipment purchased for the Company’s distribution facility located in Jefferson, Georgia.The purchase and installation of the equipment for the facility was completed by December 31, 2011. Pursuant to the transaction, the Company transferred to the Authority, for consideration consisting of the Bond proceeds, ownership of the equipment and the Authority leased the equipment to the Company’s subsidiary pursuant to a capital equipment lease expiring October 1, 2018.Under the capital equipment lease, the Company has the right to acquire ownership of the equipment at any time for a purchase price sufficient to pay off all principal and interest on the Bonds, plus $1.00.As of September 30, 2012 there was $6.3 million outstanding against this financing facility. 4. Special charges The Company’s Industrial Products segment incurred severance, personnel and other exit costs related to the planned closing and relocation of one of our smaller distribution centers to a new, significantly larger distribution and call center in the second quarter of 2012.There were no additional costs for the three month period ended September 30, 2012 and $2.2 million for thenine month period ended September 30, 2012. These costs were recorded as special charges within the Industrial Products segment.The Company anticipates incurring minimal additional costs related to this facility closing and relocation. The following table details the associated liabilities incurred related to this plan (in thousands): Severance and Personnel Costs OtherExitCosts Total Balance January 1, 2012 $
